Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 02/05/2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771       

                                                                                                                                                                                                 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castle (2005/0119136 A1) and Strong et al (US 2015/0344811 A1) and Araujo (US 2015/0018254).
Regarding claims 1-19 Castle teaches a crankcase lubricant used in an engine which contains DLC coated parts.  For DLC see p 2, for crankcase see p 7.
The composition contains:
A.  A molybdenum compound that is oil soluble.  See p 12-14.  This includes dithiocarbamates (p 15) or tri-nuclear compounds, see p 25.  This is used in the amount to provide between 10 and 1000 ppm molybdenum to the engine, see p 6.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
B.  Other additives includes antioxidants, detergents, dispersants, and the like.  See table over p 137.  This includes friction modifiers.  The composition has better friction al properties, see examples 1 and 2.
Castle does not specifically state either the type of the DLC or the use of a polymeric friction modifier as claimed in claim 1.
Strong teaches a lubricant composition (abstract) used as a crankcase lubricant for an internal combustion engine (p 1).  The composition contains:
A.  A molybdenum compound that is oil soluble.  See p 113.  This includes dithiocarbamates (p 113) or tri-nuclear compounds, see p 113.  This is used in the amount to provide between 10 and 1000 ppm molybdenum to the engine, see p 123.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
B.  A polymer friction modifier (p 86).  This is the reaction of a polyolefin which includes monoolefins having 2 to 6 carbons (p 93) this is functionalized with a diacid or anhydride function al group.  See p 95.  The polyether is reacted with a polyalkylene glycol, see p 98.  This can be a diol, triol, or other and can be glycerol, neopentyl glycol, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the friction modifier of Strong in the invention of Castle.  Castle already calls for use of a friction modifier and the friction modifier of Strong has the advantage of being an effective friction modifier for a crankcase lubricant.
Araujo teaches a part of the crankcase of an internal combustion engine, specifically a piston ring, coated with DLC.  See p 2.  The DLC is a-C:H or a-C:H:W.  The other contact surface is a ferric surface.  See p 3.  
Araujo serves as evidence that it is well known in the art to use and lubricate internal combustion engine parts with the above listed DLC.  As such it would have been obvious to one of ordinary skill in the art at the time of the invention that an obvious variant of the engine of Castle would be one with the listed DLC surfaces.  The examiner notes that castle uses DLC coated parts.
In the alternative it would have been obvious to one of ordinary skill in the art at the time of the invention to use the types of DLC coating as found in Araujo in the invention of Castle.  Castle already calls for use of DLC coated parts and the type of DLC coating of Araujo are effective as DLC coated parts for the crankcase of an engine.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771